IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON

     AL M. WILLIAMS v. CORRECTIONS CORPORATION OF AMERICA,
                              ET AL.

                    Appeal from the Circuit Court for Hardeman County
                       No. 2013CV32        J. Weber McCraw, Judge




                   No. W2015-00212-COA-R3-CV – Filed March 31, 2015



        Because the order appealed is not a final judgment, we dismiss this appeal for lack
of jurisdiction.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J., W.S., ARNOLD B. GOLDIN, J., AND KENNY ARMSTRONG, J.

Al M. Williams, pro se.

James Irvin Pentecost and Jonathan David Buckner, Jackson, Tennessee, for the
appellees, Inell Allen, Mark Bowlin, Melissa Breitling, Sandra Gates, Tina Hughes,
Sandra Shields, Michelle Tipton, and Tammy Yates.

                                 MEMORANDUM OPINION1

          Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple
1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may
          affirm, reverse or modify the actions of the trial court by memorandum opinion
          when a formal opinion would have no precedential value. When a case is decided
          by memorandum opinion it shall be designated “MEMORANDUM OPINION”,
          shall not be published, and shall not be cited or relied on for any reason in any
          unrelated case.
parties or multiple claims are involved in an action, any order that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties is not final or
appealable. Except where otherwise provided, this Court only has subject matter
jurisdiction over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn.
1990).

        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, the trial court entered an order on January 8, 2015,
granting the motion to compel filed by Appellees Inell Allen, Mark Bowlin, Melissa
Breitling, Sandra Gates, Tina Hughes, Sandra Shields, Michelle Tipton, and Tammy
Yates (“Appellees”). Also, the trial court awarded Appellees their attorney’s fees for
bringing the motion and further ordered Appellant Al M. Williams to pay $ 1,404.20 to
Appellees’ attorneys. Appellant filed a Notice of Appeal on January 29, 2015, appealing
the trial court’s order of January 8, 2015.

        On February 19, 2015, Appellees filed a motion requesting that the Court dismiss
this appeal as frivolous and meritless, because the order appealed is not a final judgment.
As of this date, Appellant has not filed a response to the pending motion. Clearly,
however, the order appealed is not a final judgment. Consequently, the Court lacks
jurisdiction of this matter and the Court must dismiss this appeal.

                                        Conclusion

       Although the Court declines to find this appeal frivolous, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings
consistent with this Opinion. Costs of this appeal are taxed to the appellant, Al M.
Williams, for which execution may issue if necessary. It is SO ORDERED.

                                           PER CURIAM